      Case 19-05688-dd                   Doc 24 Filed 12/05/19 Entered 12/06/19 00:38:26                               Desc Imaged
                                               Certificate of Notice Page 1 of 5
Information to identify the case:

Debtor 1:
                      Jennifer Lee Stepp                                       Social Security number or ITIN:   xxx−xx−6841
                                                                               EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Matthew Ormiston Coons                                   Social Security number or ITIN:   xxx−xx−2528
(Spouse, if filing)                                                            EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        District of South Carolina              Date case filed for chapter:        7   10/29/19

Case number:           19−05688−dd

Official Form 309A−amd (For Individuals or Joint Debtors)
Amended Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
(*See Reason for Amendment Below)                                                                                                       12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                    About Debtor 2:

 1.       Debtor's full name                     Jennifer Lee Stepp                                 Matthew Ormiston Coons

 2.       All other names used in the aka Jennifer Lee Richmond, aka Jennifer Lee Edds,
          last 8 years                aka Jennifer Lee Coons

 3.     Address                                  520 Stone Creek Dr                                 520 Stone Creek Dr
                                                 Charleston, SC 29414                               Charleston, SC 29414

 4.     Debtor's attorney                        Sean P. Markham                                    Contact phone 843−284−3646
                                                 Markham Law Firm, LLC
        Name and address                         PO Box 20074                                       Email: smarkham@markhamlawsc.com
                                                 Charleston, SC 29413−0074

 5.     Bankruptcy trustee                       Kevin Campbell                                     Contact phone (843) 884−6874
                                                 PO Box 684
        Name and address                         Mount Pleasant, SC 29465                           Email: kcampbell@campbell−law−firm.com
                                                                                                            For more information, see page 2 >
Official Form 309A−amd (For Individuals or Joint Debtors) Amended Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline     page 1
    Case 19-05688-dd                           Doc 24 Filed 12/05/19 Entered 12/06/19 00:38:26                                                Desc Imaged
                                                     Certificate of Notice Page 2 of 5
 Debtor Jennifer Lee Stepp and Matthew Ormiston Coons                                                                                Case number 19−05688−dd


6. Bankruptcy clerk's office                   J. Bratton Davis United States                                                Hours open 9:00 am − 5:00 pm
                                               Bankruptcy Courthouse
   Documents in this case may be filed at this 1100 Laurel Street                                                            Contact phone: 803−765−5436
   address. You may inspect all records filed Columbia, SC 29201−2423
   in this case at this office or online at
   www.pacer.gov.                                                                                                            Date: 12/3/19

7. Meeting of creditors                                   at                                                                 Location:
   Debtors must attend the meeting to be        The meeting may be continued or adjourned to                       a later
   questioned under oath. In a joint case, both date. If so, the date will be on the court docket.
   spouses must attend. Creditors may attend, *** Valid photo identification required ***
   but are not required to do so.

8. Presumption of abuse                                   The presumption of abuse does not arise.
   If the presumption of abuse arises, you may have
   the right to file a motion to dismiss the case under
   11 U.S.C. § 707(b). Debtors may rebut the
   presumption by showing special circumstances.


9. Deadlines                                  File by the deadline to object to discharge or to                              Filing deadline: 2/3/20
                                              challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.                        You must file a complaint:
                                                          • if you assert that the debtor is not entitled to receive a
                                                          discharge of any debts under any of the subdivisions of 11
                                                          U.S.C. § 727(a)(2) through (7), or
                                                          • if you want to have a debt excepted from discharge under 11
                                                          U.S.C § 523(a)(2), (4), or (6).
                                                          You must file a motion:
                                                          • if you assert that the discharge should be denied under §
                                                          727(a)(8) or (9).

                                                          Deadline to object to exemptions:                                  Filing deadline: 30 days after the
                                                          The law permits debtors to keep certain property as exempt. If     conclusion of the meeting of creditors
                                                          you believe that the law does not authorize an exemption
                                                          claimed, you may file an objection.

10.Proof of claim Please do not file a                    No property appears to be available to pay creditors. Therefore, please do not file a proof
   proof of claim unless you receive a notice             of claim now. If it later appears that assets are available to pay creditors, the clerk will
   to do so.                                              send you another notice telling you that you may file a proof of claim and stating the
                                                          deadline.

11.Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                    asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                    United States bankruptcy law if you have any questions about your rights in this case.

12.Exempt property                                        The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                                          be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                                          You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                                          believe that the law does not authorize an exemption that the debtors claim, you may file
                                                          an objection. The bankruptcy clerk's office must receive the objection by the deadline to
                                                          object to exemptions in line 9.

13.*Reason for Amendment                                  to correct the joint debtor's middle name

14.Miscellaneous Notice                                   The Voice Case Information System (VCIS) will give status information on cases filed or
                                                          converted after 11/30/88. Call 1−866−222−8029. Please refer to the Court's web site at
                                                          www.scb.uscourts.gov for further information. Chapter 7 cases: Property of the estate may
                                                          be abandoned by the trustee at the meeting of creditors unless creditors or parties in
                                                          interest object to SC LBR 6007−1.

15.Options to Receive Notices                             (1) Anyone can register for the Electronic Bankruptcy Noticing program at
   Served by the Clerk by Email                           bankruptcynotices.uscourts.gov OR (2) Debtors can register for DeBN by filing local form
   Instead of by U.S. Mail                                'Debtor's Electronic Noticing Request (DeBN)' with the Clerk of Court. Both options are
                                                          FREE and allow the clerk to quickly send you court−issued notices and orders by email.
                                                          See Local Rule 9036−1.
 Official Form 309A−amd (For Individuals or Joint Debtors) Amended Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                             page 2
      Case 19-05688-dd         Doc 24 Filed 12/05/19 Entered 12/06/19 00:38:26                 Desc Imaged
                                     Certificate of Notice Page 3 of 5
                                       United States Bankruptcy Court
                                        District of South Carolina
In re:                                                                                  Case No. 19-05688-dd
Jennifer Lee Stepp                                                                      Chapter 7
Matthew Ormiston Coons
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0420-2           User: admin                  Page 1 of 3                   Date Rcvd: Dec 03, 2019
                               Form ID: b309aamd            Total Noticed: 113


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 05, 2019.
jdb            +Matthew Ormiston Coons,     520 Stone Creek Dr,    Charleston, SC 29414-5051
aty            +John B. Kelchner,    Hutchens Law Firm,     PO Box 8237 (29202) 240 Stoneridge Drive,     Suite 400,
                 Columbia, SC 29202-8237
543742419      +Accounting and More/Gwen Burgess,     P.O. Box 550,    Litchfield, CT 06759-0550
543742420      +Alliance One Re: Target Credit Card,     Target Card Services,     PO Box 660170,
                 Dallas, TX 75266-0170
543742425      +American Express Delta Reserve,     P.O. Box 981535,    El Paso, TX 79998-1535
543742426      +American Express Delta Reserve Card,     P.O. Box 650448,     Dallas, TX 75265-0448
543742427      +Amerigas,    PO Box 371473,    Pittsburgh PA 15250-7473
543742428      +BARR Credit Services (collection firm for Zoe,      Zoetis US,    812 Springdale Dr,
                 Exton, PA 19341-2803
543742430       Bayer Healthcare LLC,    PO Box 223075,     Pittsburgh, PA 15251-2075
543742431       Best Buy Credit Card Citi Retail Services,      P.O. Box 790441,    St Louis, MO 63179-0441
543742432      +Boehringer Ingelheim/Merial,     P.O. Box 281348,    Atlanta, GA 30384-1348
543742434      +Capehart Scatchard Re: Swift Financial,      8000 Midatlantic Dr., Ste. 300S,
                 Mount Laurel, NJ 08054-1526
543742433      +Capehart Scatchard Re: Swift Financial,      PO Box 5016,    Mount Laurel 08054-5016
543742437      +Charles Towne Animal Hospital,     850 Savannah Hwy,    Charleston, SC 29407-7216
543742440      +Clover TeleCheck Services Inc.,     P.O. Box 60028,    City of Industry, CA 91716-0028
543742441      +Commercial Collections of America LLC,      24301 Southland Dr.,    Suite 310,
                 Hayward, CA 94545-1549
543742442      +Contract Callers (re: Amerigas),     PO Box 660288,    Dallas, TX 75266-0288
543742443      +Credit Collections Bureau Professional Debt C,      PO Box 90508,    Sioux Falls, SD 57109-0508
543742444      +DECO Associates,    Donald Coons,    17 Bookside Lane,    Sherman, CT 06784-1651
543742450   ++++DITECH FINANCIAL LLC,    332 MINNESOTA ST STE E610,     SAINT PAUL MN 55101-1311
               (address filed with court: Ditech Financial Llc,       332 Minnesota St Ste 610,
                 Saint Paul, MN 55101)
543742446      +Damien Oskwarek,    47 Slick Rook Rd,    Murphy, NC 28906-9452
543742445     #+Damien Oskwarek,    PO Box 176,    Litchfield, CT 06759-0176
543742448      +Diamondback Drugs, A Wedgewood Village Pharma,      7631 East Indian School Road,
                 Scottsdale, AZ 85251-3607
543742451      +Ditech Financial Llc,    PO Box 7153,    Pasadena 91109-7153
543742452      +Drug Enforcement Administration,     8701 Morrissette Dr,     Springfield, VA 22152-1080
543742453      +Eastman Credit Union Visa,     P.O. Box 1989,    Kingsport, TN 37662-1989
543742454      +Eversource,    PO Box 56002,    Boston, MA 02205-6002
543742456      +Fed Loan Serv,    Po Box 60610,    Harrisburg, PA 17106-0610
543742457      +Ferris Gorra,    53 Carlson Ridge,    New Milford, CT 06776-2935
543742458      +Final Gift Crematorium,     2 Daniels Way,    Cranston, RI 02921-3449
543742459      +First Veterinary Supply,     17187 North Laurel Park Drive,     Suite 300,    Livonia, MI 48152-2600
543742461      +Goshen Tax Collector,    42A North Street,     Goshen, CT 06756-1543
543742462      +Harvard Drug Group re: First Veterinary Suppl,      1821 Reliable Parkway,
                 Chicago, IL 60686-0018
543742463      +Henry Schein,    400 Metro Place North,     Dublin, OH 43017-3340
543742464      +Highland Capital Corporation,     5 Center Avenue,    Little Falls, NJ 07424-2224
543742465      +Hook and Ladder Oil,    74 Mygatt Road,     New Preston, CT 06777-1610
543742467      +Idexx,    P.O. Box 101327,    Atlanta, GA 30392-1327
543742468       Indeed, Inc,    Mail Code 5160,    PO Box 660367,    Dallas, TX 75266-0367
543742469      +Jeffery Driesen,    343 Clayton Dr,    Charleston, SC 29414-5048
543742472      +Lawrence Andrea Attorney at Law,     23 South Main Street,     Norwalk, CT 06854-2946
543742473      +Litchfield Hills Pediatrics,     481 Bantam Road,    Litchfield, CT 06759-3202
543742474      +Litchfield Property Care,     P.O. Box 1751,    Litchfield, CT 06759-1751
543742475      +MCCALLA RAYMER LEIBERT PIERCE LLC,     50 WESTON STREET,     Hartford, CT 06120-1504
543742476      +MWI Animal Health,    P.O. Box 5717,    Boise, ID 83705-0717
543742477      +Medical University of South Carolina (Finley,      1 Poston Rd.,    Ste 350,
                 Charleston, SC 29407-3431
543742478      +Medical University of South Carolina (Jennife,      1 Poston Rd.,    Ste 350,
                 Charleston, SC 29407-3431
543742479      +Midwest Business Capital,     c/o Thomas McDermott Jr Esq,     21 South St,
                 Litchfield, CT 06759-4005
543742481       Midwest Veterinary Supply,     P.O. Box 856500,    Minneapolis, MN 55485-6500
543742482      +Mike Kent Carpentry,    259 Brush Hill Road,     Litchfield, CT 06759-3218
543742484      +Patterson,    Patterson Vet Supply Inc,      28905 Network Place,    Chicago, IL 60673-1289
543742486      +Paypal/Swift Capital,    3505 Silverside Road Suite 200,      Wilmington, DE 19810-4905
543742487      +Paypal/Swift Capital (see above their listed,      3505 Silverside Road,     Suite 200,
                 Wilmington, DE 19810-4905
543742488      +Primary Capital,    80 Main Street,    St 550,    West Orange, NJ 07052-5460
543742489      +ReadyRefresh by Nestle,     PO Box 856192,    Louisville KY 40285-6192
543742490      +Royal Canin,    500 Fountain Lakes Boulevard,     Suite 100,    Saint Charles, MO 63301-4341
543742493       State of CT Dept of Revenue Services,      P.O. Box 5089,    Hartford, CT 06102-5089
543742494      +State of CT SS: Goshen, Joseph Parillo, State,      PO Box 137,    Watertown, CT 06795-0137
543742495      +State of CT. Dept. Of Consumer Protection,      Drug Control Division,     450 Columbus Blvd,
                 Hartford, CT 06103-1835
543742498       TIAA Bank,    1700 Lincoln Street,    Lower Level 3 - Dept #1608,     Denver, CO 80203
      Case 19-05688-dd         Doc 24 Filed 12/05/19 Entered 12/06/19 00:38:26                 Desc Imaged
                                     Certificate of Notice Page 4 of 5


District/off: 0420-2           User: admin                  Page 2 of 3                   Date Rcvd: Dec 03, 2019
                               Form ID: b309aamd            Total Noticed: 113


543742500      +Telecom Self Reported,    Po Box 4500,    Allen, TX 75013-1311
543742501      +Torrington Maintenance Supply,     462 Main Street Rear,    Torrington, CT 06790-5005
543742503      +Town of Litchfield,    P.O. Box 356,    Litchfield, CT 06759-0356
543742502      +Town of Litchfield,    PO Box 465,    Thomaston, CT 06787-0465
543742504      +Town of Litchfield Tax Collector,     PO Box 356,    Litchfield, CT 06759-0356
543742506      +Town of Litchfield Water Pollution Control,     PO Box 343,     Litchfield, CT 06759-0343
543742507       Travelers Insurance,    PO BOX 660317,    Dallas, TX 75266-0317
543742508      +USA Hauling and Recycling Inc.,     185 Torrington Rd,    Winsted, CT 06098-2087
543742509      +USDOJ Hartford Resident Office,     716 Brook St,    Suite 110,    Rocky Hill, CT 06067-3433
543742510       United Health Care Oxford,    P.O. Box 1697,    Newark, NJ 07101-1697
543742511      +United Midwest Savings Bank,    6460 Busch Blvd Ste 201,     Columbus, OH 43229-1737
543742512      +VCA Charles Towne Animal Hospital,     850 Savannah Highway,     Charleston, SC 29407-7216
543742513      +VCA Charlestowne Animal Hospital,     850 Savannah Hwy,    Charleston, SC 29407-7216
543742516      +WB Mason Company Inc,    59 Centre Street,    Brockton, MA 02301-4075
543742517      +Webster Bank,   281 Meadow Street,     Waterbury, CT 06702-1808
543742518       Webster Bank Credit Card,    P.O. Box 790408,     St. Oouis, MO 63179-0408
543742521      +Woodridge Lake POA,    C/O Ronald Barba Esq.,     250 State St, #D-2,    North Haven, CT 06473-2182
543742522      +Woodridge Lake POA,    260 E. Hyerdale Drive,     Goshen, CT 06756-1916
543742523      +Woodridge Lake Sewer District,     113 Brush Hill Road,    PO Box 258,    Goshen, CT 06756-0258
543742524       Zoetis US (see above the associated collecti,       P.O. Box 419022,    Boston, MA 02241-9022

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: jenstepp@gmail.com Dec 03 2019 23:25:53        Jennifer Lee Stepp,
                 520 Stone Creek Dr,    Charleston, SC 29414-5051
aty             E-mail/Text: smarkham@markhamlawsc.com Dec 03 2019 23:26:00        Sean P. Markham,
                 Markham Law Firm, LLC,    PO Box 20074,    Charleston, SC 29413-0074
tr             +EDI: QKCAMPBELL.COM Dec 04 2019 04:23:00       Kevin Campbell,    PO Box 684,
                 Mount Pleasant, SC 29465-0684
ust            +E-mail/Text: ustpregion04.co.ecf@usdoj.gov Dec 03 2019 23:26:21         US Trustee’s Office,
                 Strom Thurmond Federal Building,    1835 Assembly St.,     Suite 953,    Columbia, SC 29201-2448
cr             +EDI: GMACFS.COM Dec 04 2019 04:23:00       Ally Bank,    P.O.Box 130424,
                 Roseville, MN 55113-0004
intp            E-mail/Text: sheree_phipps@scb.uscourts.gov Dec 03 2019 23:26:41         US Bankruptcy Court,
                 Attn: Systems,    1100 Laurel Street,    Columbia, SC 29201-2423
543742417      +E-mail/Text: amscbankruptcy@adt.com Dec 03 2019 23:26:50        ADT Security Services,
                 P.O. Box 650485,    Dallas, TX 75265-0485
543742418      +EDI: AARGON.COM Dec 04 2019 04:23:00       Aargon Collection Agency,     8668 Spring Mountain Road,
                 Las Vegas, NV 89117-4132
543742421      +EDI: GMACFS.COM Dec 04 2019 04:23:00       Ally Financial,    200 Renaissance Ctr # B0,
                 Detroit, MI 48243-1300
543742422      +EDI: AMEREXPR.COM Dec 04 2019 04:23:00       American Express Blue,     P.O. Box 981535,
                 El Paso, TX 79998-1535
543742423       EDI: AMEREXPR.COM Dec 04 2019 04:23:00       American Express Business Card Delta Skymiles,
                 200 Vesey Street,    New York, NY 10285-3106
543742424       EDI: AMEREXPR.COM Dec 04 2019 04:23:00       American Express Business Gold Card,
                 200 Vesey Street,    New York, NY 10285-3106
543742429      +EDI: TSYS2.COM Dec 04 2019 04:23:00       Barclays Bank Delaware,    P.O. Box 8801,
                 Wilmington, DE 19899-8801
543742435      +EDI: CAPITALONE.COM Dec 04 2019 04:23:00       Capital One,    P.O. Box 71083,
                 Charlotte, NC 28272-1083
543742436       EDI: CAPITALONE.COM Dec 04 2019 04:23:00       Capital One Spark Business Card,     P.O. Box 71083,
                 Carlotte, NC 28272-1083
543742438      +EDI: CITICORP.COM Dec 04 2019 04:23:00       Citi Cards,    P.O. Box 70166,
                 Philadelphia, PA 19176-0166
543742439      +EDI: CITICORP.COM Dec 04 2019 04:23:00       CitiBank,    P.O. Box 9001037,
                 Louisville, KY 40290-1037
543742447       E-mail/Text: litigation.recoverybkmailbox@dllgroup.com Dec 03 2019 23:26:04
                 De Lage Landen Financial Services INC,     P.O. Box 41602,    Philadelphia, PA 19101
543742449      +EDI: DISCOVER.COM Dec 04 2019 04:23:00       Discover,    P.O. Box 71084,
                 Charlotte, NC 28272-1084
543742460      +EDI: RMSC.COM Dec 04 2019 04:23:00       Gap Visa/Synchrony Bank,      P.O. Box 960017,
                 Orlando, FL 32896-0017
543742466      +EDI: IRS.COM Dec 04 2019 04:23:00      IRS,    Centralized & Insolvency Operation,      PO Box 7346,
                 Philadelphia, PA 19101-7346
543742470      +E-mail/Text: kabbagebankruptcy@brantonlawfirm.com Dec 03 2019 23:26:52         Kabbage,
                 925B Peachtree Street NE,    Suite 1688,    Atlanta, GA 30309-3918
543742471      +E-mail/Text: bncnotices@becket-lee.com Dec 03 2019 23:26:11        Kohls Card,    PO Box 2983,
                 Milwaukee, WI 53201-2983
543742483      +E-mail/Text: bcwrtoff@cablevision.com Dec 03 2019 23:26:51        Optimum,    622 Torrington Road,
                 Litchfield, CT 06759-2623
543742485       E-mail/Text: recovery@paypal.com Dec 03 2019 23:26:02        Paypal,    PO Box 45950,
                 Omaha, NE 68145-0950
543742492      +E-mail/Text: bankruptcy@bbandt.com Dec 03 2019 23:26:22        Sheffield Financial Co,
                 P.O. Box 580229,    Charlotte, NC 28258-0229
543742491      +E-mail/Text: bankruptcy@bbandt.com Dec 03 2019 23:26:21        Sheffield Financial Co,
                 2554 Lewisville Clemmons,    Clemmons, NC 27012-8110
543742496      +EDI: RMSC.COM Dec 04 2019 04:23:00       Syncb/Amazon,    Po Box 965015,    Orlando, FL 32896-5015
543742497      +EDI: RMSC.COM Dec 04 2019 04:23:00       Syncb/Gapdc,    Po Box 965005,    Orlando, FL 32896-5005
543742499      +EDI: WTRRNBANK.COM Dec 04 2019 04:23:00       Target Red Card,    P.O. Box 673,
                 Minneapolis, MN 55440-0673
        Case 19-05688-dd             Doc 24 Filed 12/05/19 Entered 12/06/19 00:38:26                               Desc Imaged
                                           Certificate of Notice Page 5 of 5


District/off: 0420-2                  User: admin                        Page 3 of 3                          Date Rcvd: Dec 03, 2019
                                      Form ID: b309aamd                  Total Noticed: 113


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
543742514      +E-mail/Text: vci.bkcy@vwcredit.com Dec 03 2019 23:26:29      Volkswagen Credit Inc,
                 1401 Franklin Blvd,   Libertyville, IL 60048-4460
543742515      +E-mail/Text: vci.bkcy@vwcredit.com Dec 03 2019 23:26:29      Vw Credit Inc,   1401 Franklin Blvd,
                 Libertyville, IL 60048-4460
543742519      +E-mail/Text: bankruptcynotice@westlakefinancial.com Dec 03 2019 23:26:24      Westlake Financial,
                 PO Box 76809,   Los Angeles, CA 90076-0809
543742520      +E-mail/Text: bankruptcynotice@westlakefinancial.com Dec 03 2019 23:26:24
                 Westlake Financial Svc,   4751 Wilshire Blvd Ste 1,    Los Angeles, CA 90010-3847
                                                                                             TOTAL: 34

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
543742455*      Eversource,   P.O. Box 56002,   Boston, MA 02205-6002
543742480*     +Midwest Business Capital,   c/o Thomas McDermott Jr Esq,   21 South St,
                 Litchfield, CT 06759-4005
543742505*     +Town of Litchfield Tax Collector,   P.O. Box 356,   Litchfield, CT 06759-0356
                                                                                            TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 05, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 3, 2019 at the address(es) listed below:
              John B. Kelchner    on behalf of Creditor   Ditech Financial LLC john.kelchner@hutchenslawfirm.com,
               jodie.brull@hutchenslawfirm.com
              Kevin Campbell    kcampbell@campbell-law-firm.com, kcampbell@ecf.axosfs.com
              Sean P. Markham   on behalf of Debtor Jennifer Lee Stepp smarkham@markhamlawsc.com,
               3012@notices.nextchapterbk.com
              Sean P. Markham   on behalf of Joint Debtor Matthew Ormiston Coons smarkham@markhamlawsc.com,
               3012@notices.nextchapterbk.com
              US Trustee’s Office     USTPRegion04.CO.ECF@usdoj.gov
              US Bankruptcy Court    mark_tyan@scb.uscourts.gov, Lisa_Huppertz@scb.uscourts.gov
                                                                                             TOTAL: 6
